DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  claim is meant to depend upon claim 7.  Appropriate correction is required.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coli et al. (Coli; US Pub No. 2017/0346554 A1) in view of Nydell et al. (Nydell; US Pub No. 2020/0403457 A1).
As per claim 1, Coli teaches a data acquisition circuit board, comprising:
a power supply module configured to… supply a power supply signal (paragraph [0028], line 10);
a micro-processing unit coupled to the power supply module (paragraph [0014], lines 1-7: It would have been obvious to one having ordinary skill in the art to supply power to the processing device.);
a data acquisition module coupled to the micro-processing unit (paragraph [0014], lines 3-4); and
a data transmission unit coupled to the power supply module and the micro- processing unit (paragraph [0017]: management communication element 115; paragraph [0018], lines 23-27);
wherein the micro-processing unit receives and processes data acquired by the data acquisition module (paragraph [0030]), and outputs processed results to the data transmission unit, which transmits the processed results wirelessly (paragraph [0017]).
Coli does not expressly teach a power supply module configured to perform voltage conversion.
Nydell teaches a power supply module configured to perform voltage conversion (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the 2-stage converter as taught by Nydell, since Nydell states in paragraph [0028] that such a modification would result in down converting a voltage as necessary to supply power to various sub circuits.
As per claim 2, Coli in view of Nydell further teaches the data acquisition circuit board according to claim 1, wherein the data acquisition module comprises a plurality of data acquisition units for acquiring data of a plurality of units to be detected in one-to-one correspondence (Coli, paragraph [0015], lines 1-3; paragraph [0016]).
As per claim 3, Coli in view of Nydell further teaches the data acquisition circuit board according to claim 2, wherein each of the data acquisition units comprises a first input end, a second input end, an output end and a ground end; the first input end and the second input end supply a first input signal and a second input signal, respectively, and the data acquisition unit acquires data of the first input signal and the second input signal, and generates an output signal transmitted to the micro- processing unit through the output end (Coli, paragraph [0006]: signal processing; Fig. 6A, First Input Node 602A, Second Input Node 620B, Output Stage 608, Ground 642).
As per claim 4, Coli in view of Nydell further teaches the data acquisition circuit board according to claim 3, wherein the data acquisition units are optoelectronic coupling devices (Coli, paragraph [0015], lines 2-3).
As per claim 5, Coli in view of Nydell further teaches the data acquisition circuit board according to claim 1, wherein the data transmission unit is a WiFi module, a GPRS module, a Bluetooth module or a Lora module (Coli, paragraph [0022], lines 10-11).
As per claim 10, Coli in view of Nydell teaches an equipment monitoring system, comprising:
a plurality of equipment to be monitored, each having the data acquisition circuit board (Coli, paragraph [0016], lines 1-4) according to claims 1-9 (see rejection/objection of claims 1-9 above);
a data transmission gateway coupled to the plurality of equipment to be monitored and configured to receive processed results transmitted from the data acquisition circuit board (Coli, Fig. 1, Wireless Hub 125);
a monitoring server coupled to the data transmission gateway (Coli, Fig. 1, Server 135);
a monitoring host coupled to the monitoring server (Coli, Fig. 6, Computing Device 600; paragraph [0040]); and
a monitoring terminal coupled to the monitoring host (Coli, Fig. 6, Output Devices 642);
wherein the monitoring server receives the processed results transmitted from the data transmission gateway, and transmits the processed results to the monitoring terminal through the monitoring host (Coli, paragraphs [0040] and [0045]).
As per claim 11, Coli in view of Nydell further teaches the equipment monitoring system according to claim 10, wherein the numbers of the data transmission gateway, the monitoring server (Coli, Fig. 1, Wireless Hub 125, Server 135), the monitoring host and the monitoring terminal may be one or more (Coli, Fig. 6, Computing Device 600, Output Devices 642).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coli in view of Nydell as applied to claim 2 above, and further in view of Mentovich et al. (Mentovich; US Pub No. 2017/0288770 A1).
As per claim 9, Coli in view of Nydell teaches the data acquisition circuit board according to claim 2.
Coli in view of Nydell does not expressly teach wherein the plurality of units to be detected are configured to emit light having different wavelengths, respectively.
Mentovich teaches wherein the plurality of units to be detected are configured to emit light having different wavelengths, respectively (paragraph [0034], lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the combined optical signal comprising multiple wavelengths as taught by Mentovich, since Mentovich states in the Abstract that such a modification would result in a reduction of costs through implementing the system with a lower-cost technology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zuili (US Patent No. 8,397,988 B1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684